Title: To John Adams from Charles G. Haines, 18 August 1818
From: Haines, Charles G.
To: Adams, John


				
					Hon. Sir,
					New York 18. Aug. 1818.
				
				I take the liberty of sending you my pamphlet concerning the Great Western Canal, written at the request of the New York Corresponding Association for the Promotion of Internal Improvements.I cannot but congratulate a Statesman, so distinguished as your yourself, among the Fathers, of our Republic, that you have lived to see the day when your toils, your anxieties, and your sacrifices are repaid, by the unparalleled prosperity and happiness of the Nation to whose existence and welfare you have so largely contributed.With high considerations of respect, / I have the honor to be, / Sir, / Yr. Obt. Servt.
				
					Chas. G. Haines.
				
				
			